t c memo united_states tax_court glen a blair petitioner v commissioner of internal revenue respondent docket nos filed date glen a blair pro_se adam w dayton and john c nash for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to and years in issue are whether petitioner is liable for income_tax deficiencies sec_6651 and and additions to tax and sec_6673 penalties 1unless otherwise indicated all section references are to the internal continued findings_of_fact petitioner did not file a or federal_income_tax return in petitioner received wages of dollar_figure from molycorp minerals llc and dollar_figure from chevron mining inc and dividends of dollar_figure from chevron corp in petitioner received wages of dollar_figure from molycorp minerals llc and dividends of dollar_figure from chevron corp respondent prepared substitutes for returns sfrs relating to and in notices of deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure relating to and respectively in addition respondent determined that petitioner was liable for sec_6651 and and additions to tax on date petitioner while residing in nevada timely filed petitions with the court at the beginning of the date trial in las vegas nevada the court stated that it would be inclined to impose penalties if petitioner made continued revenue code relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure frivolous contentions petitioner failed to heed the court’s warning and respondent moved for the imposition of sec_6673 penalties opinion petitioner contends that he has no federal_income_tax liability but concedes that he received the wages and dividends at issue accordingly we sustain the determined deficiencies we also sustain the determined additions to tax respondent established that petitioner failed to file returns or pay the amounts shown on the and sfrs see sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir without reasonable_cause petitioner willfully neglected to timely file returns and timely pay his tax_liability see sec_6651 and respondent also established that petitioner did not file a or tax_return that petitioner was obligated but failed to make the requisite payments relating to and and that petitioner’s failure to make annual payments was attributable to willful neglect 2in three previous cases petitioner made groundless contentions and on two occasions the court imposed a dollar_figure sec_6673 penalty blair v commissioner tcmemo_2002_189 blair v commissioner t c dkt no 6368-05l date order and decision blair v commissioner tcmemo_2016_215 3pursuant to sec_7491 petitioner has the burden_of_proof because he failed to introduce credible_evidence see rule a not reasonable_cause see sec_6654 finally petitioner persistently asserted frivolous contentions and is therefore liable for a dollar_figure sec_6673 penalty relating to and a dollar_figure sec_6673 penalty relating to contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate orders and decisions will be entered
